Citation Nr: 0525439	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  92-17 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
asthma from prior to October 7, 1996. 

2.  Entitlement to a rating in excess of 60 percent for 
asthma since October 7, 1996. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active periods of service from July 1942 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1992, rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2000, the RO assigned a 60 
percent, effective October 7, 1996.

This claim was previously remanded in October 2001 for 
additional development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's review of the claims file reveals that additional 
evidence has been added since the issuance of the 
Supplemental Statement of the Case in September 2004.  The 
additional evidence includes items which are arguably 
pertinent to the issues on appeal and consists of VA medical 
treatment records which note the status of the veteran's 
asthma.  Such records may be pertinent to the increased 
rating claim.  Significantly, however, the veteran was not 
afforded a supplemental statement of the case.  Such action 
is required by 38 C.F.R. § 19.37.  The Board further notes 
that the veteran has not submitted a written waiver of his 
right to have the evidence reviewed by the RO pursuant to 38 
C.F.R. § 20.1304.

The veteran's whereabouts do not appear to be established.  A 
few, but not all of the correspondence addressed to the 
veteran has been returned as undelivered or undeliverable.  
While the case is in remand status the RO should make further 
a attempt to verify the veteran's current address.  

The Board deeply regrets the further delay; however, existing 
law and regulations mandate a return of this file to the RO 
for due process consideration.  Therefore, this case is 
REMANDED to the RO for the following action:

1.  The RO should make an attempt to 
locate the veteran through whatever means 
are available, including requesting 
assistance from his service 
representative, or through other Federal 
agencies or departments who might have 
knowledge of the veteran's last known 
address (38 C.F.R. § 3.159(c)(2) (2004).  

2.  If the veteran is located, the RO 
should contact him and obtain the names 
and addresses of all medical care 
providers who treated him for asthma 
since 2000.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  If the veteran is located, he should 
be afforded a VA pulmonary examination to 
determine the severity of the service-
connected asthma.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated tests and studies are to be 
performed, including a pulmonary function 
test.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should indicate whether the veteran has:
a)	any attacks with episodes of 
respiratory failure (and the 
frequency); or, requires daily use of 
systemic (oral or parenteral) high 
dose corticosteroids or immuno-
suppressive medications; or, 
b)	requires at least monthly visits to a 
physician for required care of 
exacerbations, or; intermittent (at 
least three per year) courses of 
systemic (oral or parenteral) 
corticosteroids; or, 
c)	requires daily inhalational or oral 
bronchodilator therapy, or; 
inhalational anti-inflammatory 
medication.  
Adequate reasons and bases are to be 
provided for any opinion rendered.

4.  The RO should readjudicate the claim 
by evaluating all evidence obtained after 
the last supplemental statement of the 
case was issued.  If the benefits sought 
on appeal remain denied, the RO must 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

